Title: To George Washington from Commodore John Hazelwood, 23 October 1777
From: Hazelwood, John
To: Washington, George



Red Bank [N.J.] October 23d 1777
May it please Your Excellency

This will acquaint Your Excellency that early this morning we carried all our Galleys to Action, & after a long & heavy firing we drove the enemys Ships down the River except a 64 Gun Ship & a small Frigate, which we obliged them to quit as they got on Shore & by accidence the 64 Gun Ship blew up & the Frigate they set on fire themselves, took the people all out & quitted them. Our Action lasted till 12 OClock, & our Fleet has recd but very little damage—You will be inform’d of the glorious event of last night by Colonel Green—We in our Galleys was of great use in flanking round the Fort—As I am very much fatigued, I hope Your Excellency will be satisfied with this short account of our affairs of the River & Fleet—I have not as yet got a man to reinforce our Fleet, for I thought it a pity to take them from the Fort as they wanted them more than the Fleet, & God knows we are very weakly Mann’d—Being in haste I hope soon shall have it in my power to give you a better account of this Action—Besides the 64 & Frigate being burnt, the Roebuck who lay to cover them we damag’d much & drove

off, & had she laid fast, we shou’d have had her in the same situation—We want Ammunition, Cartridges for Muskets, for 18 & 24 Pounders, having not to add, am Your Excellencys most Obedt & very Hble Servt

John Hazelwood

